Title: To Benjamin Franklin from Joseph Ceronio, 2 October 1780
From: Ceronio, Joseph
To: Franklin, Benjamin


Sir
Genoa the 2d. 8ber 1780
Please to accept of my sincere acknowledgements for the trouble you have had some time ago of forwarding a Letter to my Son at St. Domingo, which got safely to his hands, and upon the encouragement I have had from him, have sent my Second Son to Philadelphia under the Care of Mr. Morris; I have two Left, which I intend likewise to dedicate to America, for I hope in time it will [be] the greatest Empire in the World; I shall take it as a particular favor, if you will be so kind to forward the inclosed, and if attended with any expence please to inform me of it, that I may reimburse you with many thanks besides for your kindness. Honour me with your Commands, and believe me with the greatest regard— Sir Your most Obedient & very humble Sert.
Joseph Ceronio
 
Addressed: A Monsieur / Mr: Le Docteur B. Franklin / Paris
